Opinion by
Ekwall, J.
It was stipulated that the articles in question consist of silent butlers, trays, and similar articles, the composition of which is the same in all material respects as the merchandise involved in Ignaz Strauss & Co., Inc. v. United States (9 Cust. Ct. 342, C. D. 710), The Fan Co. v. United States (25 Cust. Ct. 42, C. D. 1261), Ignaz Strauss & Co., Inc. v. United States (28 Cust. Ct. 280, C. D. 1423), and Abstract 57391. In accordance with stipulation of counsel and on the authority of the decisions cited, the merchandise was held dutiable as follows: (1) The items marked with the letter “A” and “D” at 15 percent under the provision in paragraph 339, as modified by T. D. 51802, supplemented by Presidential proclamation, T. D. 51909, for household utensils, composed wholly or in chief value of brass, not plated with platinum, gold, or silver; (2) the items marked with the letter “B” at 2% cents per pound and 7)4 percent ad valorem undér the provision in paragraph 339, as modified by T. D. 51802, supplemented by Presidential proclamation, T. D. 51898, for household utensils, composed of iron, enameled or glazed with vitreous glasses (except sanitary articles), not containing electrical heating elements; and (3) the items marked with the letter “C” at 20 percent under the provision in paragraph 339, as modified by T. D. 51802, for household utensils, composed wholly or in chief value of copper, not plated with platinum, gold, or silver.